DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 U.S.C. § 101
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 101 that form the basis for the rejections under this section made in this action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; i.e., a computer program.  The claim does not fall within at least one of the four categories of patent eligible subject matter.  See MPEP § 2106.03:
Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations
Claim Rejections - 35 U.S.C. § 112
The following are quotations of the first paragraph of 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112, respectively:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-7 and 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monitoring a water property such as tracer concentration or conductivity, does not reasonably provide enablement for monitoring any property of water.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The nature of the claimed invention is a method or system for detecting a boiler leakage.  The applicant cites that the prior art leak detecting methods include using mass balance monitoring, chemical balance monitoring using a tracer, or using acoustic emission monitoring. In particular, the prior art chemical balancing is taught has having about four steps, namely:
determining a tracer flow into the boiler along with the feedwater during the inspection period;
determining a tracer flow out from the boiler along with the exhaust purge during the inspection period;
determining a tracer flow out from the boiler along with a leakage in the evaporator section of the boiler during the inspection period; and
change in the amount of tracer in the boiler evaporator during the inspection period. 

The measurement of the tracer concentration can be replaced with a measurement of conductivity or cation-exchanged conductivity with certain limits which relate to the concentrations of the tracers and the quality of the water.
There are numerous other fluid properties that can be monitored in order to drawn a conclusion regarding leakage.  Such properties include but are not limited to temperature, pressure, fluorescence, presence of one or more impurities, density, viscosity, turbidity, flow rate, salinity, alkalinity, pH, solids concentration, gas concentration, and many combinations of two or more of the aforementioned properties.
	Furthermore, claim 16 requires a method where on the basis of said monitoring, the location of the boiler leakage is determined.  The specification states, in paragraph 31
In some embodiments of the present disclosure, on the basis of said monitoring, the location of the boiler leakage is determined. For example, if said property of the boiler water in some embodiments of the present disclosure changes or decreases evenly, the leakage is in the evaporator. If instead the property remains the same, there is no leakage in the evaporator, wherein if there is a leakage in the boiler, it is in the superheaters or in the economizers.
The applicant defines what the evaporator comprise.  See paragraph 53:
The evaporator section of the boiler includes the furnace 80, the cooking surface 67, the steam drum 41 and drain pipes 45.

The following are quotations of 35 U.S.C. 112(b) and 35 U.S.C. 112 (pre-AIA ), second paragraph, respectively:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "sudden" in claim 4 is a relative term which renders the claim indefinite.  The term "sudden" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856